810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herschel COLBERT, Plaintiff-Appellant,v.Ted ENGLE, Supt., Defendant-Appellee.
No. 86-3083.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that on December 20, 1985, the magistrate entered an order directing that there be an evidentiary hearing in petitioner's habeas corpus action.   Thereafter, petitioner on January 14, 1986 filed a notice of appeal from the December 20 magistrate's order.   The magistrate was not given plenary jurisdiction pursuant to 28 U.S.C. § 636(c)(1) for entry of final judgment.   The magistrate's order is not a final decision from which an appeal can be taken.  28 U.S.C. § 1291;  Catlin v. United States, 324 U.S. 225 (1945);   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).   The Court is without jurisdiction over this appeal.


3
It is ORDERED that this appeal (86-3083) be dismissed.   Rule 9(d)(1), Rules of the Sixth Circuit.   The dismissal of this appeal does not affect Sixth Circuit Case No. 86-3839.